Citation Nr: 1803757	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-10 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a back disability and if so, whether entitlement to service connection is warranted.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for a left knee disability and if so, whether entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In the aforementioned decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's previously denied claims of entitlement to service connection for chondromalacia of the left knee and degenerative disc disease and degenerative joint disease with spinal stenosis and lower extremity radiculopathy (claimed as a back condition).

In January 2016, the Appellant testified in a hearing before the undersigned Veteran's Law Judge (VLJ) by video conference.  A transcript of the hearing has been associated with the claim's file.

This matter was previously before the Board in July 2016 and was remanded for additional development, to include obtaining service treatment records from Ellsworth Air Force Base.  During the Veteran's hearing testimony, he asserted that his service treatment records were incomplete as they failed to include treatment records from the aforementioned facility where he was treated for an in-service injury to his back and left knee.  In accordance with the Board's remand directives, VA submitted a request to the National Personnel Records Center (NPRC) in August of 2016.  In September of the same year, VA received a negative response and notice that records were unavailable was forwarded to the Veteran.  A return response was not received.

This matter has now returned to the Board for appellate consideration.

Regrettably, on review of the evidence the Board finds that an additional remand is required.  

Accordingly, the issues of entitlement to service connection for a back disability and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for chondromalacia of the left knee, claimed as a left knee disability, was previously denied in rating decisions dated June 1978, February 1982, November 1988, September 2007, and most recently, in February 2008.

2.  The Veteran did not perfect an appeal and the February 2008 decision became final.  

3.  In a September 2007 rating decision, the Veteran's claim for degenerative disc disease and degenerative joint disease of the lumbar spine with spinal stenosis and lower extremity radiculopathy, claimed as a back disability, was denied.

4.  The Veteran did not perfect an appeal and the decision became final.  

5.  In August 2010, the Veteran requested that the RO re-open the previously denied claim of entitlement to service connection for a back and left knee disability.

6.  Evidence associated with the claims file since the September 2007 denial regarding service connection for a back disability relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

7.  Evidence associated with the claims file since the February 2008 denial regarding service connection for a left knee disability relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The September 2007 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The February 2008 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156(a) (2017).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2017).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2017).  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New evidence" means existing evidence not previously submitted to agency decision-makers.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran's claim for service connection for a low back condition was previously denied in September 2007 rating decision.  In reaching the stated conclusion, the RO noted that the Veteran's service treatment records were negative for any complaints, diagnosis or treatment of a back disability and at separation, in April 1972, the Veteran denied the existence of any significant medical conditions.  The Board notes, however, that a report of medical history, dated November 1968, indicates an affirmative response to an inquiry regarding the existence of chronic back pain and foot trouble. 

Similarly, the Veteran's claim for service connection for a left knee disability was previously denied in multiple rating decisions, to include June 1978, February 1982, November 1988, and September 2007.  The decisions concluded the evidence of record failed to show that the Veteran's chondromalacia of the left knee was incurred in, caused or aggravated by active service.  In February 2008, the Veteran's claim was considered reopened, however, the RO nevertheless concluded that the Veteran's left knee disability was not related to service and the claim was again, denied.  In reaching the aforementioned conclusion, the RO noted that Veteran underwent surgery in 1978 to repair a medial meniscus tear to the left knee. A subsequent surgery was performed in 1982 to remove cartilage fragments from the left knee.  Although the Veteran reported the existence of X-ray evidence of arthritis of the left knee, no evidence was submitted that showed that the Veteran's left knee condition was incurred in or aggravated by active service.

Upon rendering a decision as to each issue, the RO forwarded notification of its determination and information regarding appellate rights to the Veteran in the same month of issuance. The Veteran did not file a notice of disagreement, or submit material evidence during the remainder of the appeal period.  Therefore, the September 2007 and February 2008 rating decisions became final.  38 U.S.C.A. § 7105 (c) (2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In August 2010, the Veteran submitted a request to reopen his previously denied claims.  The Veteran's request was denied in an August 2011 Rating Decision, as the Veteran's submission of evidence, although new, was not deemed material.  At the time of the RO's decision, the evidence of record included post-service VA and private treatment records and lay statements from the Veteran's father and brother indicating that the Veteran complained of an injury to his back and knee in-service and reported receipt of treatment while on active duty.

Evidence submitted since the August 2011 rating decision includes additional service treatment and military personnel records, private treatment records, lay statements from the Veteran, and testimony from the Veteran's January 2016 videoconference hearing.  The latter constitutes "new" evidence because it was not previously submitted to agency decision makers.  It is material because it relates to an unestablished fact necessary to substantiate the claim 

On review of the record, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claims.  At his January 2016 videoconference hearing, the Veteran stated that his back "went out on him" two or three times in-service and he suffered extreme pain that was treated at Ellsworth Air Force Base.  He noted possible dates of injury and re-injury in 1970, 1971, and 1972.  He also stated that he received treatment for an injury to his left knee in service at the same facility.  The Veteran contends that his injures where sustained as a result of lifting heavy objects while working at missile sites.  Post service, the Veteran reports ongoing treatment for chronic back pain and states that he underwent disc surgery in 2006.  Chronic left knee pain requiring multiple corrective surgeries was also reported.

Additional service treatment records have also been associated with the claims file. Records dated between 1971 and 1972 reflect the Veteran numerous complaints of left knee and leg pain and a report chronic back and joint pain.  The records also show that the Veteran was placed on profile on multiple occasions.  Military personnel records list the Veteran's official military occupation as a missile electronic helper and missile system analyst specialist.

Based upon the foregoing, the Board finds that evidence of record, to include the Veteran's hearing testimony relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim of entitlement to service connection for a back and left knee disability.  For the purpose of the new and material evidence analysis, the credibility of the Veteran's hearing testimony is presumed.  See Justus, 3 Vet. App. at 513.  Accordingly, as new and material evidence has been added to the record, the Veteran's claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The reopened claims are further addressed in the remand section.

ORDER

The previously denied claim of entitlement to service connection for a back disability is reopened based on the receipt of new and material evidence.

The previously denied claim of entitlement to service connection for a left knee disability is reopened based on the receipt of new and material evidence.

REMAND

Although the further delay entailed by remand is regrettable, current adjudication of the Veteran's claims would be premature.  Undertaking additional development prior to a Board decision is the only way to ensure compliance with the duty to assist, as required.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

In this case, the Veteran seeks service connection for a back and left knee disability.  He contends that his current conditions were caused or aggravated by his active-service.

Review of the claims file shows that the Veteran made numerous complaints regarding back, left knee and joint pain in-service.  Post-service treatment records reveal a history of treatment for chronic back and left knee pain, to include surgical intervention.  The Board notes that in January 2016, the Veteran testified in a video conference hearing before the undersigned and noted the absence of relevant service treatment records from the claims file.  In accordance with the Board's July 2016 remand directives, VA submitted a request to the National Personnel Records Center (NPRC) in August of 2016.  In September of the same year, VA received a negative response and notice that records were unavailable was forwarded to the Veteran.  No response was received from the Veteran.

Although the Board notes the unavailability of the records noted above, it nevertheless finds that the evidence of record suggests a causal link between the Veteran's current conditions and his active service and therefore, Board finds that a nexus opinion is required.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.

In light of the foregoing, a VA examination is required to afford appropriate consideration to the Veteran's claims as the newly submitted evidence suggests a possible basis for satisfying the "nexus" element listed above.  Where the record before the Board contains insufficient medical information for evaluation purposes, a remand may be required.  Littke v. Derwinski, 1 Vet. App. 90.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's back disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  

(a)  The examiner should identify a diagnosis for any back disability found and note the evidence in support thereof.

(b)  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that a back disability was incurred in, caused by or is otherwise related to any in-service disease, event, or injury.  

As a part of the examination and/or opinion, the examiner must consider all prior diagnoses in the record and nexus opinions and explain or distinguish any variations in findings and conclusions.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of the STRs, medical evidence of record, and lay statements.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  The examiner should also identify what, if any, additional information or evidence would allow for a more definitive opinion.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's left knee disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  

(a)  The examiner should identify a diagnosis for a left knee disability is found and note the evidence in support thereof.

(b)  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that a left knee disability was incurred in, caused by or is otherwise related to any in-service disease, event, or injury.  

As a part of the examination and/or opinion, the examiner must consider all prior diagnoses in the record and nexus opinions and explain or distinguish any variations in findings and conclusions.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of the STRs, medical evidence of record, and lay statements.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  The examiner should also identify what, if any, additional information or evidence would allow for a more definitive opinion.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


